UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24, 2010 Commission File Number 1-5571 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1047710 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF3-203, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 5.07. Submission of Matters to a Vote of Security Holders. On May 24, 2010, RadioShack Corporation (the “Company”) held its Annual Meeting of Shareholders at the Fairmont Miramar Hotel in Santa Monica, California.At the meeting shareholders elected the seven (7) directors listed below to serve for the ensuing year. NAME OF DIRECTOR FOR AGAINST ABSTAIN BROKER NON-VOTES Frank J. Belatti Julian C. Day Daniel R. Feehan H. Eugene Lockhart Jack L. Messman Thomas G. Plaskett Edwina D. Woodbury The shareholders voted on one additional item at the meeting.The following table shows the vote tabulation for shares represented at the meeting. PROPOSAL FOR AGAINST ABSTAIN Ratification of the appointment of PricewaterhouseCoopers, LLP as independent registered public accounting firm for the Company’s 2010 fiscal year 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: May 26, 2010 /s/ James F. Gooch James F. Gooch Executive Vice President - Chief Financial Officer (Principal Financial Officer) 3
